Citation Nr: 0302150	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-08 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of pension benefits in the 
calculated amount of $14,448.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1971 to April 
1972. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Committee 
on Waivers and Compromises (hereinafter Committee) at the VA 
Regional Office in Nashville, Tennessee, (hereinafter RO).  
In a September 2000 remand, the Board directed the RO to 
complete a statement of the case addressing the issue of the 
propriety of the creation of the overpayment in question.  By 
this action, the Board did not assume jurisdiction of this 
issue, and the remand so informed the veteran.  The RO 
completed a statement of the case addressing this issue in 
October 2002, but a timely appeal with respect to this issue 
has not been submitted.  Thus, the Board finds that the issue 
of the propriety of the creation of the overpayment in 
question is not properly before the Board at this time.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2002).   


FINDINGS OF FACT

1.  The appellant was notified by VA on a number of occasions 
that it was his responsibility to notify VA of any change in 
his family income, and that failure to do so would result in 
the creation of an overpayment in his account.

2.  In January 1996, the VA became aware of additional income 
not reported by the veteran in the form of interest income of 
$181 and $6,712 in wages received by his spouse; as a result, 
the RO recomputed the veteran's pension rate retroactively 
from September 1, 1993, thus creating the initial 
overpayment.   

3.  Additional overpayments were created as a result of the 
veteran's inconsistent reporting of his income and the 
discovery by VA of additional income earned by the veteran 
and his spouse not previously reported; as a result, the 
total outstanding debt was increased to $14,448.  

4.  The veteran failed to complete a Financial Status Report 
mailed to him in October 2000; a Financial Status Report 
submitted in November 1998 showed the monthly expenses to 
exceed monthly income by $153; Financial Status Reports dated 
in 1996 showed monthly income to exceed monthly expenses by 
$535.18.  

5.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question. 

7.  The veteran was at fault in the creation of the 
overpayment in question by failing to properly supply 
information as to his family income despite being notified of 
his duty to do so.  

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

9.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life, or otherwise defeat the 
purpose of the VA pension program.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA pension benefits in the amount of 
$14,448 would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by decisions by the Committee dated in 
July 1996 and November 1998 and statements of the case dated 
in October 1996 and April 1999.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include financial information from the veteran to be 
discussed in greater detail below, has been obtained by the 
RO, and there is no specific reference to any other pertinent 
records that need to be submitted by the veteran or obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

By rating action dated in September 1993, the veteran was 
awarded pension benefits.  This rating was based on the 
veteran reporting having receipt of no family income on an 
application for benefits filed in August 1993.  By letter 
dated in October 1993, the veteran was informed that this 
pension award would become effective September 1, 1993.  
Significantly, this letter also notified the veteran that as 
a condition of this award, it was his responsibility to 
report any changes in family income. 

Following the submission of an Improved Pension Eligibility 
Verification Report (hereinafter EVR) in October 1994 in 
which the veteran reported receipt of additional income, the 
veteran's pension award was adjusted, resulting in an 
overpayment of $57 to which the veteran was notified in 
November 1994.  This overpayment is not at issue in the 
instant case.  The indebtedness that is at issue in the 
instant case was initiated by the discovery by VA in January 
1996 of additional income not reported by the veteran in the 
form of interest income of $181 and $6,712 in wages received 
by his spouse.  As a result, the RO recomputed the veteran's 
pension rate retroactively from September 1, 1993, thus 
creating the initial overpayment.  This debt was reduced by 
offsetting retroactive payments.  Additional overpayments 
were created as a result of the veteran's inconsistent 
reporting of his income on EVRs, as well as discovery by VA 
of additional income earned by the veteran from Solco, Inc. 
and income earned by his wife not previously reported by the 
veteran.  As a result, the total outstanding debt resulting 
from overpayment of pension benefits was calculated as 
$14,448.  

The veteran has requested waiver of the overpayment in 
question, essentially on the basis that he was not completely 
aware of the nature of his duty to supply information as to 
the changes in his family income.  He also contends that the 
debt in question should be waived because failure to do so 
would result in financial hardship.  In connection with this 
request, the veteran submitted Financial Status Reports 
(hereinafter FSRs) in April and December 1996 that, in 
pertinent part, showed monthly family income to exceed 
monthly expenses by $535.18.  An FSR submitted by the veteran 
in November 1998 showed the monthly expenses to exceed 
monthly family income by $153.  At his July 1999 hearing, the 
veteran stated that he was content to rest his appeal on the 
most recently completed FSR of record, as he reported no 
change in his family income or expenditure.  The veteran 
failed to complete the FSR mailed to him in October 2000.   

The Committee issued decisions denying the veteran's waiver 
request in July 1996 and November 1998.  The Committee did 
not find fraud, misrepresentation, or bad faith on the part 
of the veteran with respect to creation of the overpayment at 
issue.  The Board, after an independent review of the record, 
concurs with this determination.  Therefore, waiver is not 
precluded under the provisions set forth in 38 U.S.C.A. § 
5302(a).  However, to dispose of this matter on appeal, the 
Board must determine whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  In making such a 
determination, consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965. 

As indicated in the introduction, the validity of the 
indebtedness at issue is not formally before the Board.  
Thus, because the veteran's degree of fault in the creation 
of the indebtedness rather than the validity of the 
indebtedness itself is at issue, and because a review of the 
action undertaken by the RO in connection with the creation 
of the debt at issue reveals no evidence to suggest that this 
debt was not properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991). 

As indicated above, the notice that accompanied the veteran's 
pension award informed him of his duty to report any changes 
in income.  The repeated failure of the veteran to supply 
this information created the overpayment in question.  As 
such, the actions (or inaction) by VA in creation of the debt 
did not amount to sole administrative error.  The controlling 
legal authority provides that sole administrative error 
connotes a situation in which a claimant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the claimant's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. 
§ 3.500(b)(2).  As the veteran knew or should have known that 
the amount of his VA pension benefits was dependent on the 
level of his family income, the Board finds that the 
indebtedness at issue was not created solely as a result of 
administrative error. 

With regard to the contentions and testimony asserting that 
the veteran did not fully understand the requirement to 
report changes in his family income, the Board observes that 
even if the appellant did not read or "understand" the 
instructions from VA, persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].  This is particularly true given the fact that the 
veteran was previously notified of the overpayment created in 
November 1994 discussed above that resulted from an 
adjustment in his pension award caused by a change in his 
monthly income. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  The record revels inconsistent reporting by the 
veteran of his income and expenses, and judicial review is 
clearly impaired by the veteran's failure to complete the FSR 
mailed to him in October 2000.  The Board is cognizant of the 
fact that the most recently completed FSR showed monthly 
expenses to exceed monthly income, and of the fact that the 
veteran testified at the July 1999 hearing that his monthly 
expenses and income had not changed since that time.  
However, FSRs submitted in 1996, as indicated above, showed 
monthly family income to exceed expenses by over $500. Also, 
although the veteran in written contentions and sworn 
testimony has stated that he is unable to work for medical 
reasons, the record indicates that his wife has been 
gainfully employed.  In light of these factors, particularly 
the failure of the veteran to submit a completed FSR since 
1998 and the excess of monthly income to expenses documented 
prior thereto, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him of the basic necessities of life.

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. § 
1.965(a), does not persuade the Board that the Government 
should forego its right to collection of the indebtedness in 
this instance.  The Board finds that recovery of the 
overpayment would not defeat the purpose of the VA pension 
program, as payment of these benefits are, by law, dependent 
on the level of income of the veteran.  Additionally, there 
is no evidence that the veteran relinquished a valuable right 
or incurred any legal obligations resulting from reliance on 
VA benefits.  Finally, while the Board has considered the 
testimony and contentions of the veteran with regard to the 
impact of his medical condition, these contentions by 
themselves do not provide a legal basis under the controlling 
legal authority to waive the debt in question.  In this 
regard, there is no evidence suggesting that the veteran's 
medical disabilities prevent him from understanding written 
instructions. 

In short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that the preponderance of the 
evidence is against entitlement to a waiver of recovery of 
the overpayment of VA pension benefits at issue in this 
appeal, and that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of pension benefits in the 
calculated amount of $14,448 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

